DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 02/15/2022 has been entered.
3.	This communication is in response to the RCE filed on February 15, 2022, in which claims 23-28, 31-35 and 37-47 have been amended.  Accordingly, claims 23-47 remain pending for examination.
Status of Claims
4.	Claims 23-47 are pending, all of which are rejected under 35 U.S.C.103.  Claims 23-47 are also rejected under 35 U.S.C. 112(a).  Claims 23-47 are also rejected under 35 U.S.C. 112(b).  Claims 23, 24, 31, 37, 40, 43 and 46 are also subject to a Provisional Double Patenting rejection.
Claim Objections
5.	Claims 23, 31, 37, 40, 43 and 46 are objected to because of the following informalities:  Claim 23, lines 9-10 “a quality rank information of each of a plurality of regions of the several regions, said quality information being” should be change to ‘a quality rank information of each of a plurality of regions of the several regions, said quality rank information being,’ to provide antecedent basis, maintain consistency and improve clarity throughout the claim.  Similar changes should be made to independent claims 31, 37, 40, 43 and 46.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):	(b)  CONCLUSION.—The specification shall conclude with one or more claims 	particularly pointing out and distinctly claiming the subject matter which the 	inventor or a joint inventor regards as the invention.
7.	Claims 23-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
receiving, from a server, a media presentation description complying with the MPEG-DASH standard and including at least two uniform resource locations each identifying a media data representation describing several regions, each of the media data representation comprising”.  As independent claim 23 is currently broad enough to cover both of the following two notions, it is thus unclear as to whether Applicant intends on capturing the notion that a “media presentation description” will include “at least two uniform resource locations,” each identifying a same “media data representation,” or alternatively, the notion that a “media presentation description” will include “at least two uniform resource locations,” each identifying a separate and distinct “media data representation”.  While item 403 of FIG. 4 of instant Specification appears to support the interpretation of the first notion (i.e., a single media data representation will include at least two uniform resource locations, each identifying a given media segment therein), nonetheless the claims can just as easily be interpreted under the second notion (i.e., a single media data representation is identified using a single uniform resource locator - one to one correspondence).  In particular, independent claim 43 strongly appears to be drafted with this second interpretation in mind, given that lines 17-19 of independent claim 43 appear to contradict what is shown at item 403 of FIG. 4.  That is, lines 17-19 of independent claim 43 specify using only “the one uniform resource location of the selected media data representation”.  While Examiner notes the difference between claim breadth and claim definiteness, Examiner respectfully submits that each interpretation leads to a difference in claim scope, and thus the metes and bounds of the claim cannot be understood as written.
	For added clarity, Examiner indicates that for prior art purposes, Examiner will use the first interpretation: that is, that of the depiction illustrated in FIG. 4 of Applicant’s instant Specification, which shows each representation comprised of an initialization segment and several media segments, each media segment being referenced with an HTTP address/URL.
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):		(a)  IN GENERAL.—The specification shall contain a written description 	of the invention, and of the manner and process of making and using it, in such 	full, clear, concise, and exact terms as to enable any person skilled in the art to 	which it pertains, or with which it is most nearly connected, to make and use the 	same,  and shall set forth the best mode contemplated by the inventor or joint 	inventor of carrying out the invention.
9.	Claims 23-47 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	As to independent claim 23, lines 3-6 recite the newly added limitation, “receiving, from a server, a media presentation description complying with the MPEG-DASH standard and including at least two uniform resource locations each identifying a media data representation describing several regions, each of the media data representation comprising” (emphasis added).	In addition, claim 23 further recites, at lines 16-20, “sending, to the server, at least one request message to request media data corresponding to the selected media data representation by using the one uniform resource location of the selected media data representation” (emphasis added).	The instant Specification fails to give adequate support for the recited limitations.  Examiner notes with particular interest that on page 10 of the Remarks filed 02/15/2022, Applicant references Figure 4, Tables 4a and 5 of instant Specification for supporting the claimed subject matter.  However, Examiner respectfully submits, (as those with ordinary skill in the relevant art would readily understand) media representations themselves are not retrieved by using uniform resource locations (“URLs”).  Rather, (as one of ordinary skill in the art would readily understand), a uniform resource location (“URL”) is used to retrieve a given media segment (emphasis added) within a representation (emphasis added).  That is, a media presentation within a given manifest file/media presentation description (“MPD”) is comprised of a plurality of periods, each period having a series of adaptation sets.  Each adaptation set is in turn comprised of multiple representations, and each representation is made up of multiple media segments.	However, what is of particular importance for the sake of this discussion, is that the segments themselves are what are retrieved with the use of a URL, and not the representations (emphasis added).  This is what is actually supported in Figure 4 of the instant Specification.  Examiner notes with added emphasis that item 403 of Figure 4 illustrates the Segment Info, particularly, that each segment is referenced by an HTTP address, or simply put - a URL.  In addition, with reference to FIG. 4, while lines 1-4 of page 21 of the instant Specification do recite, “Each of these Representations can be downloaded by HTTP requests if the client knows the HTTP addresses related to the video. The association between the content of each Representation and a HTTP address is done by using an additional temporal sub-layer,” (Recited from lines 1-4 of page 21 of instant Specification), nevertheless, lines 7-14 of page 21 of instant Specification further clarify that it is the media segments themselves (emphasis added) that are retrieved using an HTTP address, or “URL”.  Specifically, Applicant recites, “Each temporal segment 403 is a content stored at the server that is accessible through an HTTP address. In addition, an initialization segment is available. This initialization segment contains MP4 initialization information (if the video has been encapsulated by using the ISO BMFF or extensions) describing the MP4 content of the encapsulated video. For example, it helps the client to instantiate the decoding algorithms related to the video. The HTTP addresses of the initialization segment and the media segments are given in the MPD (or description) file, which is illustrated more in detail below” (Recited from lines 7-14 of page 21 of instant Specification, with added emphasis).	Therefore, at best, what is actually supported by Applicant’s original disclosure is that within a given representation (which itself happens to be within a given adaptation set, within a given period of an MPD), a specific media segment is selected using a URL or HTTP address.  Moreover, (and therefore at best), the newly added claim language of “receiving, from a server, a media presentation description complying with the MPEG-DASH standard and including at least two uniform resource locations each identifying a media data representation describing several regions, each of the media data representation comprising” and “sending, to the server, at least one request message to request media data corresponding to the selected media data representation by using the one uniform resource location of the selected media data representation” is misleading, in that again, the representations themselves are neither identified nor retrieved using URLs, but rather, the specific segments within the representations are identified and retrieved using URLs.	As for Applicant’s reference to Tables 4a and 5, Examiner wishes to point out that Tables 4a and 5 merely illustrate a DASH descriptor (emphasis added), which is not an HTTP address/URL.  While the SupplementalProperty schemeIdUri may appear to be a “resource locator of sorts,” pointing to information and other attributes regarding the media samples, nevertheless, descriptors and HTTP addresses, or uniform resource locators (“URLs”) are not the same thing.  Even Applicant’s own Manifest files gather a set of descriptors that specify descriptive information on the media samples described in the manifest. A descriptor may be structured elements like for example XML nodes (elements and/or attributes) or may be described with JSON (JavaScript Object Notation) or even in plain text format provided that keywords or comments are dedicated to convey these descriptors” (Recited from lines 25-29 of page 2 of instant Specification).	In contrast, lines 30-34 of page 2 and lines 1-2 of page 3 recite, “By receiving a manifest file, a client device gets the description of each media content component. Accordingly, it is aware of the kind of media content components proposed in the media presentation and knows the HTTP URLs to be used for downloading the associated initialization and/or media segments. Therefore, the client device can decide which media content components to download (via HTTP requests) and to play (i.e. to decode and to play after reception of the media segments)” (Recited from page 2, line 30-page 3, line 2 of instant Specification, with added emphasis).	Therefore, Examiner respectfully submits, independent claim 23 currently recites subject matter that is not described in instant Specification in such a way to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.	Because independent claim 23 is not supported by the instant Specification, neither are dependent claims 24-30.at least two uniform resource locations each identifying a media data representation describing several regions”.	As independent claims 31, 37, 40, 43 and 46 are not supported by Applicant’s instant Specification, nether are dependent claims 32-36, 38-39, 41-42, 44-45 or 47, and as such should also be rejected under 35 U.S.C. 112(a).
	As indicated above, for clarity in terms of prior art purposes, Examiner will interpret the newly added claim limitations as attempting to capture the depiction illustrated in FIG. 4 of Applicant’s instant Specification, which shows each representation comprised of an initialization segment and several media segments, each media segment being referenced with an HTTP address/URL.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 23-47 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al. (United States Patent Application Publication No. US 2020/0084428 A1), hereinafter “OH” in view of Wang et al. (United States Patent Application Publication No. US 2015/0032901 A1), hereinafter “Wang”.
	Regarding claim 37, OH discloses a client device for receiving media data complying with an omnidirectional media format, the client device comprising (360-degreee video reception apparatus shown in FIG. 3) (OH, FIG. 3, paragraph [0099]):	a hardware processor (internal components including processors that execute consecutive processes stored in a memory or other hardware components) (OH, paragraph [0519]); and	a memory storing one or more programs configured to be executed by the hardware processor, the one or more programs including instructions for (internal components further including memory to store the processes) (OH, paragraph [0519]):	receiving, from a server, a media presentation description (receiving 360-degree-video-related metadata, which may include various metadata for the 360-degree video and may be transmitted while being included in a DASH Media Presentation Description (MPD). See in particular, FIG. 22 illustrating t50020 which is the hierarchical structure of the DASH data model within the MPD) (OH, FIGS. 3, 8, 22 and 23, paragraphs [0102], [0160], [0190], [0452] and [0457]) complying with the MPEG-DASH standard (whereby a DASH segment operates on MPEG DASH) (OH, paragraph [0438]) and including at least two uniform resource locations each identifying a media data representation describing several regions (media presentation may be described by the MPD, which will include a URL of each segment for a client to access each segment, as well as descriptors, such as a DASH-based descriptor including an @schemeIdUri field providing a URI for identifying the scheme of the descriptor. In the case in which 360-degree video data are delivered according to DASH, the 360-degree-video-related metadata may be described in the form of a DASH-based descriptor, and may be delivered to the reception side while being included in the MPD, etc. See also FIG. 23, illustrating 360-degree-video-related metadata described in the form of a DASH-based descriptor, as well as FIG. 24, illustrating metadata related to specific area or ROI indication. A 360-degree video provider may enable a user to watch an intended viewpoint or area, such as a director's cut, when he/she watches the 360-degree video) (OH, FIGS. 22, 23 and 24, paragraphs [0452]-[0454], [0458]-[0460] and [0463]-[0464]), each of the media data representation comprising:	media information describing each of the several regions (See in particular FIG. 24, illustrating metadata related to a specific area (out of a 360-degree video) or region of interest (ROI) indication) (OH, FIG. 24, paragraphs [0463]-[0464]), and	a quality rank information of each of a plurality of regions of the several regions (wherein OH further teaches that the data encoder may encode some regions at higher qualities, and may encode some regions at lower qualities, each region being encoded with a given quality. The transmission-side feedback-processing unit may deliver the feedback information, received from the 360-degree video reception apparatus, to the data encoder, which may differently encode the regions. For example, the transmission-side feedback-processing unit may deliver the viewport information, received from the reception side, to the data encoder, which may encode regions including the areas indicated by the viewport information at higher quality (UHD, etc.) than other regions. The ROI-related metadata may further include additional information, such as differential encoding information based on the ROI and differential transmission processing information based on the ROI) (OH, paragraphs [0095] and [0174]);	sending, to the server, at least one request message to request media data corresponding to the selected media data representation by using the uniform resource location of the selected media data representation (wherein the DASH client may request a segment from the representation of the selected adaptation set described in the MPD from the server (an HTTP server), using information about access to the segment, and may be performed while taking network conditions into consideration. The URL is used to access the segments) (OH, paragraphs [0444]-[0445], [0447]-[0448], [0450] and [0452]-[0453]); and	receiving, from the server, the media data corresponding to the selected media data representation according to the at least one request message (wherein the DASH client acquires the segment in accordance with the request, after which the DASH client may process the segment using a media engine, and may display the segment on a screen. Again, the DASH client may request and acquire the necessary segment in real-time consideration of reproduction time and/or network conditions (Adaptive Streaming), and as a result, may be reproduce the content without interruption) (OH, paragraph [0445]).  OH does not explicitly disclose said quality information being an integer of one value among a set of predetermined value associated with a quality scale; and	selecting one media data representation as a function of at least one quality rank information of one or more of the several regions.	However in an analogous art, Wang discloses quality information being an integer of one value among a set of predetermined value associated with a quality scale (wherein Wang discloses an MPD including a Spatial-QualityRanking “q,” specifically an un-signed integer, representing a quality ranking of a region of interest (ROI). In particular, Wang teaches that a spatial adaptation mechanism can include using various URL query parameters to pass information about an ROI that a user would like to switch to. The client of the user would pass this information to a server using the URL query parameters and the server would in turn provide streaming content fitting to the ROI back to the client. Wang teaches that the URL query parameters within the MPD are defined for the purpose of free-zooming spatial adaptation to an ROI. As shown in Table 1, the parameter “q” is the Spatial-QualityRanking parameter and is usually pre-specified, though if not, can be given the default value of the parameter for the full view. In the example of paragraphs [0080]-[0081], Wang teaches that the client can request to adapt from a full view to a desired ROI (zooming in), by sending a URL to the server having (inter alia) a Spatial-QualityRanking parameter value of 10) (Wang, Table 1, paragraphs [0079]-[0081]); and 	selecting one media data representation as a function of at least one quality rank information of one or more of several regions (wherein Wang generally teaches that DASH is based on a hierarchical data model described by a Media Presentation Description (MPD), which defines formats to announce resource identifiers for a collection of encoded and deliverable versions of media content. The MPD is an XML document that advertises the available media and provides information needed by the DASH clients in order to select media segments from a Representation, make adaptation decisions, and retrieve the media segments from their servers via the network. As shown in the example of FIG. 5, Wang teaches that client 102 starts streaming with the first version (Layer 1) of the media segment, e.g., the thumbnail-sized video. The media segment is augmented with spatial relationship information, e.g., tiling information for tiles, to indicate that a spatial adaptation access is possible. When clicking on a single spatial object (e.g., one tile), or when selecting a set of spatial objects (e.g., a group of tiles), the DASH client 102 automatically switches to a Representation or Representations (as the case may be) to stream only the selected spatial objects (e.g., tiles). Wang teaches that through user interactions, the DASH client 102 can dynamically switch back to the Representation for the full-frame video. Wang further teaches that depending on the region of interest (ROI) selected by the user, the client 102 determines the appropriate spatial objects (e.g., the layer as well as the necessary tiles) in order to recreate the view. When a smaller spatial object or a smaller number of spatial objects, with possibly lower quality/resolution, are streamed and displayed, the client 102 can function to download and decode the requested content at a lower bandwidth needed, as compared to the case where full panorama is requested at highest resolution, (which would require the greatest available bandwidth). Again, Wang teaches that the spatial adaptation mechanism allows the user to specify the ROI that the user wishes to adapt or switch to, from the client to the server and allows the server to provide streaming content fitting to the ROI back to the client, particularly using the URL query parameters passed to the server. Again, as shown in Table 1, the spatial-QualityRanking parameter “q” represents the specified quality ranking of the ROI) (Wang, FIG. 5, paragraphs [0009], [0059] and [0079] and Table 1).	OH and Wang are analogous art because they both teach solutions that are directed to the same field of endeavor, namely, dynamic adaptive streaming over HTTP OH and Wang before him or her, to modify operation of the DASH-based adaptive streaming model of OH to include the additional limitations of said quality information being an integer of one value among a set of predetermined value associated with a quality scale; and	selecting one media data representation as a function of at least one quality rank information of one or more of the several regions, as disclosed in Wang, with reasonable expectation that this would result in an improved media presentation, having the added benefit of enabling users to seamlessly zoom in to desired regions of interest (ROIs) of streaming content having specified spatial qualities (See Wang, paragraphs [0079]-[0080], Table 1).  This method of improving the media presentation of OH was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Wang.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of OH with Wang to obtain the invention as specified in claim 37.
	Claim 43 is directed to a “non-transitory computer-readable storage medium storing a program for causing a computer to execute a method” for performing limitations substantially as described in “client device” claim 37, and does not appear to include any additional features with regard to novelty and/or inventive step; therefore, as OH-Wang appears to disclose such a “non-transitory computer-readable storage (further disclosing code which can be written on a processor-readable storage medium and thus can be read by a processor provided by an apparatus) (OH, paragraph [0521]), independent claim 43 is rejected under the same rationale.
	In addition, claim 23 includes a “method” claim that performs limitations substantially as described in “client device” claim 37 and “non-transitory computer-readable storage medium” claim 43, and does not appear to contain any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
	Regarding claim 38, OH-Wang discloses the client device according to claim 37, wherein the quality rank information is described in a SupplementalProperty element with a specific @shemeIdUri (again, the @schemeIdUri field to provide the URI for identifying the scheme of the descriptor, with the descriptors being delivered in the form of the EssentialProperty descriptor and/or the SupplementalProperty descriptor) (OH, paragraphs [0458]-[0459]).  The motivation regarding the obviousness of claim 37 is also applied to claim 38.
	Regarding claim 39, OH-Wang discloses the client device according to claim 37, wherein the regions are 2D regions (again, the metadata related to specific area indication may indicate a specific area or a viewpoint on a 2D image) (OH, paragraph [0465]).  The motivation regarding the obviousness of claim 37 is also applied to claim 
	Claims 44 and 45 include “non-transitory computer-readable storage medium” claims that perform limitations substantially as described in “client device” claims 38 and 39, respectively, and do not appear to contain any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
	In addition, claims 24 and 26 include “method” claims that perform limitations substantially as described in “client device” claims 38 and 39, respectively, and do not appear to contain any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
	As to claim 25, OH-Wang discloses the method according to claim 23, wherein the quality rank information is present at an adaptation set level or a representation level (wherein OH further teaches that the descriptors may be delivered while being included in the adaptation set, representation, and sub-representation of the MPD) (OH, paragraph [0459]).  The motivation regarding the obviousness of claim 37 is also applied to claim 25.
	Regarding claim 27, OH-Wang discloses the method according to claim 23, wherein the regions represent a geometric projection of the media data on a 3D geometric display (wherein processing process may be a process of decoding the received data and re-projecting the projected image/video data on a 3D model. In this process, the image/video data projected on the 2D image may be re-projected in a 3D space. Depending on the context, this process may be called mapping or projection. At this time, the mapped 3D space may have different forms depending on the 3D model. For example, the 3D model may be a sphere, a cube, a cylinder, or a pyramid) (OH, paragraph [0073]).  The motivation regarding the obviousness of claim 37 is also applied to claim 27.
	Regarding claim 28, OH-Wang discloses the method according to claim 27, wherein the regions represent a geometric projection of the media data onto at least a portion of a sphere (wherein again, the 3D model may be a sphere) (OH, paragraph [0073]).  The motivation regarding the obviousness of claim 37 is also applied to claim 28.
	Regarding claim 29, OH-Wang discloses the method according to claim 28, wherein the portion of the sphere is characterized by pitch, yaw, and roll values, a horizontal field of view angle, and a vertical field of view angle (wherein OH refers to axes constituting the three dimensions as a pitch axis, a yaw axis, and a roll axis. As well, the FOV field may indicate a vertical/horizontal field of view to be expressed) (OH, paragraphs [0133]-[0137] and [0482]).  The motivation regarding the obviousness of claim 37 is also applied to claim 29.
	Regarding claim 30, OH-Wang discloses the method according to claim 23, wherein the media presentation description further includes field of view information (again, field-of-view (FOV)-related metadata) (OH, paragraph [0162]).  The motivation regarding the obviousness of claim 37 is also applied to claim 30.
	Claims 31, 32 and 33-36 include “method” claims that perform limitations substantially as described in “method” claims 23, 24 and 26-29, respectively, albeit from the opposite perspective of operations performed by a client to have media data provided thereto, and do not appear to include any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
	Likewise, claims 40-42 are directed to “server device” claims that perform limitations substantially as described in “client device” claims 37-39, respectively, albeit from the opposite perspective, and do not appear to include any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
	As well, claims 46 and 47 include “non-transitory computer-readable storage medium” claims that perform limitations substantially as described in “non-transitory computer-readable storage medium” claims 43 and 44, respectively, albeit from the opposite perspective, and do not appear to include any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 
15.	Claims 23, 24, 31, 37, 40, 43 and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22, 23, 28, 32, 35, 38 and 41 of copending Application No. 16/099,325, hereinafter “reference application”.
	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 23, 24, 31, 37, 40, 43 and 46 of the instant application are an obvious variant of claims 22, 23, 28, 32, 35, 38 and 41 of the reference application.
	Claim 23 of the instant Application recites, “A method for receiving media data complying with an omnidirectional media format, the method comprising, in a client:	receiving, from a server, a media presentation description complying with the MPEG-DASH standard and including at least two uniform resource locations each identifying a media data representation describing several regions, each of the media data representation comprising:	media information describing each of the several regions, and	a quality rank information of each of a plurality of regions of the several regions, said quality information being an integer of one value among a set of predetermined value associated with a quality scale;	selecting one media data representation as a function of at least one quality rank information of one or more of the several regions;	sending, to the server, at least one request message to request media data corresponding to the selected media data representation by using the one uniform resource location of the selected media data representation; and	receiving, from the server, the media data corresponding to the selected media data representation according to the at least one request message”.
	Claim 22 of the reference application recites, “A method for receiving media data, the method comprising:	receiving, from a server, a media presentation description complying with the MPEG-DASH standard and including (i) a uniform resource identifier of each of one or more segments of media data, (ii) media information describing each of the one or more segments of media data, and (iii) at least one descriptor signaling that the media data, as described by the media information, are omnidirectional media data according to an omnidirectional media format, the descriptor comprising at least one element providing information of a projection of wide views into 2D images to obtain the media data;	sending, to the server, at least one request message to request at least one segment of media data by using at least one of the uniform resource identifiers of the media presentation description, the at least one requested segment being selected as a function of the at least one descriptor; and	receiving, from the server, the at least one segment of media data according to the at least one request message”.
	As readily visible from the plain text, claim 22 of the reference application differs from claim 23 of the instant application only nominally, in that in the reference application, the media information describes “each of the one or more segments of media data,” whereas in the instant Application, the media information describes “each of the several regions”.  In addition, while the instant Application recites “selecting one media data representation as a function of at least one quality rank information of one or more of the several regions,” nonetheless the third criteria merely differs in that the instant Application specifies a quality rank information of each of a plurality of regions of the several regions, whereas the reference application specifies at least one descriptor signaling that the media data, as described by the media information, are omnidirectional media data according to an omnidirectional media format, the descriptor comprising at least one element providing information of a projection of wide views into 2D images to obtain the media data.	Thus it would have been obvious to one of ordinary skill in the art to substitute “segments” for “regions,” and to include a “quality information” in lieu of a “descriptor signaling that the media data are omnidirectional media data,” to arrive at the claimed invention of the instant Application such that a client would have the ability to select the highest quality “omnidirectional media format” for the current bandwidth and network conditions.  One would expect this modification to work equally well with the reference 
Response to Arguments
16.	Applicant’s arguments, see pages 10-15 of Remarks, filed February 15, 2022, with respect to Rejections of Claims 23-47 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
	(A)	Applicant argued on page 12 of Remarks, “However, it is observed that such embodiments are different from providing a media presentation description to a decoder, wherein the media presentation description comprising different media data representations describing several regions, wherein the regions are associated with different quality ranks, enabling a decoder to choose and to request the media data representation that matches its needs.	“In other words, Oh does not disclose a media presentation description includes several uniform resource locations each identifying a media data representation describing several regions, wherein each media data representation comprises a quality rank information of each of several regions” (Recited form page 12 of Remarks).
(A), Examiner respectfully disagrees.  To begin with, Examiner respectfully submits that in response to Applicant’s argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “providing a media presentation description to a decoder” and “enabling a decoder to choose and to request the media data representation that matches its needs”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).	Examiner respectfully submits that independent claims 23, 31, 37, 40, 43 and 46 recite absolutely nothing to the effect of any “decoder” at all, much less providing an MPD or any media information to such a “decoder” or “enabling a decoder to choose and to request the media data representation that matches its needs”.  Examiner therefore respectfully submits that if “providing a media presentation description to a decoder” and “enabling a decoder to choose and to request the media data representation that matches its needs” are in fact critical features of the invention, then they should be present in the claim language.	In addition, as discussed and shown above at the 112(a) rejections of claims 23-47, Applicant’s instant Specification does not support the idea and/or interpretation of a media presentation description including several uniform resource locations which each identify a [single] media data representation describing several regions.  Rather, what is disclosed and supported by Figure 4 and lines 7-14 of page 21 of Applicant’s instant Specification (and the way that the claim language is being interpreted by Examiner), is that the uniform resource locations each identify a given temporal segment within a each of the distinct temporal segments within a given media data representation are retrieved using a separate and distinct URL.	Moreover and more importantly, as discussed and shown above, OH does disclose, teach and/or suggest that a media presentation description includes several uniform resource locations, each identifying a media segment within a media data representation describing several regions, each associated with a different quality rank.  That is, OH teaches that 360-degree content may be provided in the form of a segment-based download or streaming service, such as DASH (See OH, paragraph [0115]).  As further described above, OH teaches that a data encoder of a 360-degree video transmission apparatus (shown in FIG. 2) may encode some regions at higher qualities, and may encode some regions at lower qualities, each region being encoded with a given quality.  A transmission-side feedback-processing unit may deliver feedback information received from the 360-degree video reception apparatus (shown in FIG. 3), to the data encoder, which may differently encode the regions.  For example, the transmission-side feedback-processing unit may deliver the viewport information, received from the reception side, to the data encoder, which may encode regions including the areas indicated by the viewport information at higher quality (UHD, etc.) than other regions (See again, OH, FIGS. 2 and 3, paragraph [0095]).	Therefore, Examiner respectfully submits, OH does disclose, teach and/or suggest a media presentation description that includes several uniform resource locations each identifying a media data representation describing several regions, 
	(B)	Applicant agued on pages 12-13 of Remarks, “The Wang reference discloses a server-managed adaptive streaming (SMAS) that is a client-driven process but server-managed, according to which it is the client who initializes the media segment requests (see paragraph [0078]) but it is the server who selects the media segment as a function of the request. According to Wang, a media presentation description (MPD) may provide a client with parameters that may be used by a client to request segments. According to the example given in paragraph [0080] and following, a client is informed through a MPD that a “Spatial-QualityRanking” parameter can be used to request segments. From this item of information, the client may request segments having the “Spatial-QualityRanking” parameter equal to 10 using a URL query (i.e. a URL comprising parameters), being noted that the value of the parameters is not given by the MPD but determined by the client. Upon receiving such a request, a server selects the segments corresponding to the received request and transmits these selected segments to the client” (Recited from page 12 of Remarks).	“This process for requesting segments is different from the segments to be obtained by the client are selected by the client based on indications provided within the MPD. Segments corresponding to regions are identified within the MPD. These segments are associated with URLs, still in the MPD, that make it possible to access the segments. The regions are associated in the MPD with quality information signaling quality ranks (as integers). Accordingly, using a MPD, a client may select a region as a function of the corresponding quality rank and request the corresponding segment by using the corresponding URL. The selected URL directly identifies a media segment on a server and the server has only to server the requested media segment. In other words, the server does not select any segment from a request comprising a URL query requiring additional computation on the server to identify the requested media segment contrary to what is done in the process described in Wang.	“Additionally, it is noted that the present disclosure according to claim 23 as amended enables requesting images having different regions with different quality ranks using a single URL, which is different from Wang wherein several URLs and requests are required to obtain images having different regions with different qualities” (Recited from pages 12-13 of Remarks).
	As to point (B), Examiner respectfully disagrees, noting once again that 1) Applicant again argues against features that are not claimed, as claim 23 does not actually recite “requesting images having different regions with different quality ranks using a single URL,” and 2) Applicant’s instant Specification does not support the idea or the notion of a media presentation description including several uniform resource locations which each identify a [single] media data representation describing several regions, much less using a single URL to request an entire media data representation.  Rather, what is disclosed and supported by Figure 4 and lines 7-14 of page 21 of single URL to retrieve a single media data representation, each of the distinct temporal segments within a given media data representation are retrieved using a distinct URL.	In addition, Examiner respectfully submits that while Applicant may be correct that Wang teaches that the SMAS architecture and process is client-driven, but server-managed, nevertheless, 1) Applicant is once again arguing against features that are not claimed, given that the claim language is completely silent with respect to any architecture and/or process being or not being server-managed and client-driven, nor does the claim language even remotely mention that a “server does not select any segment from a request comprising a URL query requiring additional computation on the server to identify the requested media segment,” and 2) Wang further teaches that the spatial adaptation mechanism provided by the invention utilizes various URL query parameters to pass information of a region of interest (ROI) that the user would like to adapt or switch to (emphasis added) from the client to the server, and allows the server to provide streaming content fitting to the ROI back to the client (See Wang, paragraph [0079]).  That is, while the server provides the streaming content back to the client, it is the client (of the user) that makes the selection of the desired region of interest (ROI) with the adapted/desired quality rank.	More particularly, in a specific concrete example, Wang teaches that a full-field view has a spatial position (0, 0), spatial size (10240, 7680) and spatial quality ranking Wang has incorporated in the disclosure of the reference.  Specifically, given the example MPD as shown in the Table between paragraphs [0080] and [0081], a client 600 (See FIG. 6) will construct a URL (emphasis added) having the following form: http://cdn1.example.com/video.php?SegNumber=1&?AvailableBandwidth=80000000	The client 600 sends the above URL to the server 602, specifically to request segment number 1, of the full-field view for available 8 Mbps network bandwidth.  If the user then wishes (emphasis added) to zoom into an ROI with a spatial position of “100 100,” spatial size “1024 768” and spatial quality ranking of 10, for example, then the client 600 constructs and sends the following URL (emphasis added) to the server 602 to request segment number 20 of the full view for an available 8 Mbps network bandwidth: http://cdn1.example.com/video.php?SegNumber=20&?AvailableBandwidth=800000- &?Spatial-Position="100 100"&?Spatial-Size="1024 768"&?Spatial-QualityRanking=10 (See Wang, FIG. 6, paragraphs [0080]-[0083])  Wang clearly discloses a constructed URL with integers that represent quality ranking information.	Thus, contrary to Applicant’s assertions that the server 602 selects a segment based on a request from a client, Wang expressly teaches that the client 600 constructs a desired URL for the specific ROI of the segment with the given URL parameter values Wang expressly teaches that the server 602 fulfills the request by returning a media segment with segment number 20 that fits the available bandwidth and the spatial adaptation needs (See again, Wang paragraph [0084]).	Therefore, Examiner respectfully submits, OH-Wang does disclose, teach and/or suggest the limitations of claims 23, 31, 37, 40, 43 and 46 as currently amended.  Due to the amendment however, Examiner has elaborated on interpretation of newly amended claim language and application of reference to assist the reader in understanding the rejection.
17.	Applicant’s arguments, see page 15 of Remarks, filed February 15, 2022, with respect to provisional Double Patenting Rejections of Claims 23, 24, 31, 37, 40, 43 and 46 have been fully considered but they are not persuasive as they do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.  Further, they do not show how the amendments avoid such references or objections.  Applicant has merely given a blanket conclusory statement indicating that “The claims have been amended to overcome the provisional nonstatutory double patenting rejection,” without pointing out specifically how the amendments distinguish the invention from the reference Application.	Therefore, Examiner respectfully submits that the provisional Double Patenting 
Conclusion
18.	Applicant’s arguments, as well as request for reconsideration, filed February 15, 2022, have been fully considered but they are not deemed to be persuasive.
19.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  In particular, DENOUAL et al. (USPGPUB 2016/0182593) discloses a method of improving coding of media presentation description data (See DENOUAL, abstract).  A method includes requesting streamed timed media data associated with a media item, organized into temporal media segments, the streamed timed media data belonging to partitioned timed media data comprising timed samples, the streamed timed media data being transmitted as media segment files each comprising independently processed components resulting from processing the timed samples.  A manifest comprising metadata for describing the processed components is also received, the metadata comprising parameters used for describing a part of one of the processed components, wherein one of the parameters is a dynamic parameter of which value can vary over time, the parameter being associated with an element referring to a metadata resource, external to the manifest and comprising a value defining the parameter.  The streamed timed media data is requested based on metadata of the manifest and of the value defining the parameter (See DENOUAL, Abstract).  According to an illustrated example, DENOUAL teaches DENOUAL teaches that a main feature of manifest-based streaming methods is directed to decomposing media contents in small temporal entities referred to as segments, of which the manifest then provides the list of HTTP URLs for all the segments or at least a construction rule for these URLs (e.g. a segment template in the DASH standard) (See DENOUAL, paragraph [0023]).
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be 
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441